   Case: 3:20-cv-00198-SLO Doc #: 23 Filed: 08/04/21 Page: 1 of 2 PAGEID #: 134




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

 TERRY TYRONE PULLEN, JR.,                : Case No. 3:20-cv-198
                                          :
        Plaintiff,                        :
                                          : Magistrate Judge Sharon L. Ovington
 vs.
                                          : (by full consent of the parties)
 TIFFANY CALDWELL, et al.,                :
                                          :
        Defendants.                       :
                                          :


                             ORDER OF DISMISSAL


       This matter is before the Court sua sponte with respect to the Order to Show

Cause entered on July 15, 2021. (Doc. #22). In that Order, the Court directed Plaintiff

Terry Tyrone Pullen, Jr. to show cause by no later than July 29, 2021 why his

remaining claims against Defendants Keith Booker and John Doe #2, both identified

as Volunteers of America employees, should not be dismissed without prejudice

pursuant to Fed. R. Civ. P. 4(m) for lack of service. Plaintiff has not responded to

that Order within the time specified.

       As the record reflects that Plaintiff has failed to have service effected on

Defendants Booker and Doe #2 during the 13-plus months since filing his complaint,

the Court determines that dismissal of the claims against those Defendants is

appropriate under Fed. R. Civ. P. 4(m). Accordingly, Plaintiff Terry Tyrone Pullen,


                                          1
   Case: 3:20-cv-00198-SLO Doc #: 23 Filed: 08/04/21 Page: 2 of 2 PAGEID #: 135




Jr.’s complaint is DISMISSED without prejudice as to Defendants Keith Booker and

John Doe #2, and this matter is TERMINATED on the docket of this Court.



August 4, 2021                                      s/Sharon L. Ovington
                                                    Sharon L. Ovington
                                                    United States Magistrate Judge



The Clerk of Court is directed to serve the following party by mail:

Terry Tyrone Pullen, Jr., #A686539
Toledo Correctional Institution
P.O. Box 80033
Toledo, OH 43608




                                                2
